                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:17-CV-00157-FL

RODERICK S. DAVID,                      )
                                        )
                    Plaintiff,          )
                                        )
                    v.                  )             ORDER FOR PAYMENT OF ATTORNEY
                                        )             FEES, EXPENSES AND COSTS UNDER
NANCY A. BERRYHILL,                     )             THE EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,121.96 ($5,101.56 in attorney’s fees and $20.40 in expenses), in full satisfaction of

any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. In addition,

Plaintiff shall be compensated for the filing fee of $400.00 from the Treasury Judgment Fund. If

the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by

check payable to Plaintiff’s counsel, Jonathan P. Miller, and mailed to his office at 1213

Culbreth Drive, Wilmington, North Carolina 28405, in accordance with Plaintiff’s assignment to

his attorney of his right to payment of attorney’s fees under the Equal Access to Justice Act.

       SO ORDERED this 23rd day of October, 2018.



                                              ________________________________
                                              LOUISE W. FLANAGAN
                                              UNITED STATES DISTRICT JUDGE
